COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         Marcus Brent Patterson, Individually, as independent
                             administrator of the Estate of Diane Patterson, and as next
                             friend of Daniel Patterson and Danae Patterson; Danae
                             Patterson; and Daniel Patterson v. Brewer Leasing, Inc.

Appellate case number:       01-14-00013-CV

Trial court case number:     2011-64488

Trial court:                 334th District Court of Harris County

       Appellants have filed an “Agreed Motion to Supplement Clerk’s Record,”
requesting that “the Court . . . supplement the Clerk’s Record with the Motion for Partial
Summary Judgment and the Agreed Partial Judgment signed on or about July 2, 2012.”
If appellants believe that a relevant document has been omitted from the clerk’s record,
they “may by letter direct the trial court clerk to prepare, certify, and file in the appellate
court a supplement containing the omitted item.” TEX. R. APP. P. 34.6(c)(1). Any such
supplemental clerk’s record filed by the trial court clerk will be part of the appellate
record. TEX. R. APP. P. 34.5(b)(4), (c)(3). Accordingly, we dismiss appellants’ motion
to supplement the clerk’s record as moot.
       Appellants have also filed an “Agreed Motion for Extension of Time to File
Appellants’ Brief.” In their motion, appellants contend that they are requesting an
extension “in order for the Clerk’s Record to be supplemented” and because counsel will
“be out of state May 2-11 [sic].” The documents with which the appellants seek to
supplement the record are not a required part of the record absent designation by a party.
See TEX. R. APP. P. 34.5(a)(1)–(12). Therefore, because no party designated these filings
to be included in the record before the trial court clerk filed the record, the clerk’s record
was complete when it was filed. See TEX. R. APP. P. 34.5(a)(13), (b)(1), 35.1. And,
although appellant is entitled to request additional documents be included in a
supplemental clerk’s record, appellant’s untimely request does not render the clerk’s
record incomplete or provide grounds for seeking extensions of time to file their brief.
See TEX. R. APP. P. 10.5(b)(1)(C), 34.5(a)(13), (b)(1), (4), (c)(1), 38.6(a)(1), (d).
Nevertheless, we grant appellants’ motion for extension of time and order appellants to
file their brief no later than June 6, 2014.
      It is so ORDERED.


Judge’s signature: /s/ Chief Justice Sherry Radack
                 Acting individually  Acting for the Court

Date: May 6, 2014